Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 5 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
JP 2000-4440, cited in the information disclosure statement, has been considered with respect to the discussion of this reference given in the specification.
Specification
The disclosure is objected to because of the following informalities:
  Paragraphs [0021] and [0022] are unclear as to what is being taught in these paragraphs. These paragraphs teach as a group III nitride crystal of a fifth and sixth aspect, a light having an energy achieving an absorption coefficient of the group III nitride crystal of 60 cm-3 or less may exist within a range less than a band gap energy value of the crystal, or less than 3.39 eV. It is unclear how the taught light of these paragraphs relates to the group iii nitride crystal of the first aspect. It is noted that paragraphs [0047]-[0049] and [0083] teaches that nitride crystals has a absorption coefficient of 60 cm-3 or less for light having an energy of less than he band gap of the crystal or less than 3.39 eV, but this not what is disclosed in paragraphs [0021] and [0022]. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are indefinite since it is unclear what is being claimed in these claims. These claims are directed to group iii-nitride crystals but then teach a light having an energy achieving an absorption coefficient of the group III nitride crystal of 60 cm-3 or less exists within a range less than less than a band gap energy value of the crystal, or less than 3.39 eV. It is unclear how the claim light relates to the group iii nitride crystal of claim 1.  It is unclear how the taught light of these paragraphs relates to the group iii nitride crystal of the first aspect. It is noted that paragraphs [0047]-[0049] and [0083] teaches that nitride crystals has a absorption coefficient of 60 cm-3 or less for light having an energy of less than he band gap of the crystal or less than 3.39 eV, but this not what is disclosed in claims 5 and 6.
Claim 6 recites the limitation "the light having an energy achieving an absorption coefficient of the group III nitride crystal of 60 cm-3 or less".  There is insufficient antecedent basis for this limitation in the claim nor in claim 1 from which claim 6 depends.
Allowable Subject Matter
Claims 1-4 and 7-9 are allowable.
Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no teaching or suggestion in the cited art of record of a group iii nitride crystal doped with a N-type dopant and germanium, where the concentration of the N-type dopant is 1x1019 cm-3 or more and the concentration of germanium is at least nine times higher than the concentration of the N-type dopant. U.S. patent 8,507,364 is cited as of interest since it teaches a group iii nitride crystal doped with carbon, a N-type dopant and germanium, where the concentration of the carbon is 5x1015 cm-3 or less and the concentration of germanium is 2x1017 cm-3 to 1x1020 cm-3. There is no teaching or suggestion in the art to increase the taught amount of carbon in the taught crystal so that it at least overlaps the claimed range of N-type dopant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/6/22